Preview - 1:18MJ00114-001                                                                                                                             Page 1 of 3

                             Case 1:18-mj-00114-SAB Document 29 Filed 10/02/20 Page 1 of 3
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                   UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                        RODOLFO P. ENRIQUEZ                                         Criminal Number: 1:18MJ00114-001
                                                                                    Defendant's Attorney: Matthew Lemke, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of Charges One, Two and Four as alleged in the violation petition filed on 6/19/2020 .
             was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                           Date Violation Ended
       Charge One                            The Defendant Failed to Pay His Special Assessment of $10.00
                                             The Defendant Failed to Timely Complete 100 Hours of
       Charge Two
                                             Community Service By May 7, 2020
                                             The Defendant Failed to Attend AA Classes Twice Per Month or
       Charge Four
                                             Provide Proof of Attendance

       The court:       revokes:        modifies:        continues under same conditions of supervision heretofore ordered on 6/6/2019 .

             The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge Three is dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   9/17/2020
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Stanley A. Boone, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   10/2/2020
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=ea642303-09ff-4bc6-8399-f42c38a9fe7a                                                         10/2/2020
Preview - 1:18MJ00114-001                                                                                                               Page 2 of 3

                            Case 1:18-mj-00114-SAB Document 29 Filed 10/02/20 Page 2 of 3
      AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
      DEFENDANT: RODOLFO P. ENRIQUEZ                                                                                               Page 2 of 3
      CASE NUMBER: 1:18MJ00114-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      9 days custody to be served consecutive on weekends starting on October 2, 2020 at 10:00 am through Sunday, October 4, 2020 at
      10:00 a.m. and each weekend thereafter by Friday at 10:00 am and to be released no earlier than Sunday at 10:00 until time is served.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at 10:00 AM on 10/2/2020 .
                     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=ea642303-09ff-4bc6-8399-f42c38a9fe7a                                            10/2/2020
Preview - 1:18MJ00114-001                                                                                                                    Page 3 of 3

                            Case 1:18-mj-00114-SAB Document 29 Filed 10/02/20 Page 3 of 3
      AO 245B-CAED (Rev. 09/2019) Sheet 4 - Misdemeanor Probation
      DEFENDANT: RODOLFO P. ENRIQUEZ                                                                                                    Page 3 of 3
      CASE NUMBER: 1:18MJ00114-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of:
       9 months, expires on 6/4/2021.

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
       4.   The defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 9 days in
            custody to be served consecutive on weekends starting on October 2, 2020 at 10:00 am through Sunday, October 4, 2020 at
            10:00 a.m. and each weekend thereafter by Friday at 10:00 am and to be released no earlier than Sunday at 10:00 until time is
            served.
       5.   The defendant is ordered to personally appear for a Probation Review Hearing on April 15, 2021 at 10:00 am before U.S.
            Magistrate Judge Magistrate Judge Stanley A. Boone.

            A status report regarding the Defendant's performance on probation shall be filed 14 days prior to the Probation Review.
       6.   The defendant shall attend AA classes once per month beginning in December, 2020 till June, 2021 and file sworn proof of
            attendance to the Court and counsel.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=ea642303-09ff-4bc6-8399-f42c38a9fe7a                                                 10/2/2020
